HáNDY, J.,
delivered the opinion of the court.
The only question involved in this case is, whether the mortgage set up in the appellants’ bill is valid and effectual in law'. The bill alleges, that it was executed in the State of Louisiana, and duly registered and recorded in the office of the collector of customs, in and for the city of New' Orleans, where the steamboat, mentioned in the mortgage, had previously been registered and enrolled, in conformity to the Act of Congress, of 29th July, 1850, entitled “ an act to provide for recording conveyances of vessels, and for other purposes.”
It appears, that the Supreme Court of Louisiana have held, that the statutes of that State, do not sanction the execution of mortgages upon vessels, unless they are made according to the laws and usages of commerce. And on the authority of these decisions, the court below appears to have held, that the mortgage in this case was unauthorized by law, and invalid. These decisions would probably be conclusive of the point, if the validity of the mortgage depended entirely on the law of Louisiana. But the rule, as there held, appears to be materially affected by the act of Congress referred to, which provides, “ that no bill of sale, mortgage, hypothe-cation, or conveyance of any vessel or part of any vessel, of the United States, shall be valid against any person, other than the grantor or mortgagor, his heirs and devisees, and persons having actual notice thereof, unless such bills of sale, mortgage, hypothe-cation, or conveyance, be recorded in the office of the collector of the customs, where such A'essel is registered or enrolled,” &c. 9 U. S. Stat. at Large, 440.
This is a clear recognition of the power to sell or mortgage vessels, and provides the mode in which it may be effectually done. It was a matter within the power of Congress, under the authority conferred upon it to regulate commerce with foreign nations and among the States, and is incident to the power thus conferred. Before the passage of this act of Congress, the subject of the validity of mortgages upon vessels, and of their registration, was a matter *300to be regulated by the laws of the States; and the rights arising under such instruments were to be determined by the laws of the States in which the transaction might have taken place; and it was competent for those courts to decide what were the laws and usages of commerce which would justify the execution of such a mortgage. But the rules held by such courts were superseded when Congress acted upon the subject, and established different regulations from those recognized by the State courts. New rules were then established by competent authority, which became the “laws and usage of commerce” in relation to the subject, and inconsistent State regulations were necessarily abrogated. Hence, when the law of Louisiana authorizes mortgages according to the laws and usages of commerce, and Congress establishes the rule regulating the subject, that rule becomes the law of commerce in relation to the subject ; and if it authorizes the execution and registration of mortgages upon vessels, all mortgages made and recorded according to the requirements of the act, must be valid.
It is clear that the rule held by the Supreme Court of Louisiana, with reference to their own law, and holding that vessels are not the subjects of mortgage, is inconsistent with the act of Congress, which fully recognizes the validity of such mortgages.
Under this view, we think that the demurrer to the bill was improperly sustained; and the decree is reversed, the demurrer overruled, and the defendants required to answer within sixty days.
This case was decided at April term, 1858.